Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County), to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Following a disciplinary hearing, petitioner, a prison inmate, was found guilty of rioting, possessing a weapon and refusing to obey a direct order in violation of certain prison disciplinary *928rules.* The correction officer who witnessed the incident stated in the misbehavior report that he observed a verbal confrontation between petitioner and another inmate and ordered them to refrain from further contact with each other for the remainder of the night. Soon thereafter, the correction officer observed petitioner run past him into the recreation room and engage in a physical altercation with several other inmates. The report further indicates that, although the correction officer ordered the inmates to stop, the altercation escalated into a riot. When the riot ended, the correction officer confiscated a weapon that was tied around petitioner’s wrist. The misbehavior report, as well as the testimony of the correction officer who authored it and three corroborating internal memoranda, provide substantial evidence to support the determination of guilt (see, Matter of Collazo v Coombe, 235 AD2d 654). The exculpatory evidence offered by petitioner merely raised a credibility issue for the Hearing Officer to resolve (see, Matter of Killings v O’Keefe, 238 AD2d 638). Petitioner’s remaining contentions are either unpreserved for our review or lacking in merit.
Cardona, P. J., Mikoll, Mercure, White and Yesawich Jr., JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.

 Petitioner also pleaded guilty to violating several other prison disciplinary rules.